Citation Nr: 1549321	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 2006 to August 2006 and from June 2007 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the above claim.  


FINDING OF FACT

The Veteran's service-connected PTSD meets the schedular requirements for a total disability rating and he is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected PTSD have been met.  38 U.S.C.A. §§ 1115, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran's claim of entitlement to TDIU has been granted.  Thus, any error related to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) was harmless.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


II. Analysis

The Veteran contends that because of his service-connected PTSD he is unable to secure or follow a substantially gainful occupation.  For the reasons below, the Board agrees.  

Preliminarily, the Board notes that the issue of TDIU is not a stand-alone claim, but is part and parcel of the appeal of the initial rating assigned the Veteran's service-connected psychiatric disorder.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The July 2012 rating decision on appeal awarded an increased 70 percent disability rating for the Veteran's service-connected PTSD, effective from February 21, 2012, the date of his claim for an increase, and denied entitlement to a TDIU.  The Veteran limited his appeal to the issue of entitlement to a TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability. See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15. While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991). Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a). Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU. Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a). If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  

The Veteran is in receipt of a 70 percent rating for PTSD, effective from February 21, 2012.  Therefore, the schedular criteria for a TDIU rating are satisfied as of that date.  38 C.F.R. § 4.16(a) (2015).  

The Board also finds that the Veteran is unable to secure or maintain substantially gainful employment as a result of his service-connected PTSD.  The Veteran submitted two statements from medical professionals regarding his ability to work.  In February 2012, a VA registered nurse who provided care to the Veteran stated, "[a]s a result of the PTSD he is experiencing, a 50% [now 70%] service-connected disability, he is unable to secure or follow any substantially gainful occupation or employment."  Also in February 2012, a VA medical doctor who was treating the Veteran stated, "[the Veteran] is under my care for the treatment of PTSD for which he is 50% [now 70%] service connected.  He currently has been unable to maintain employment due to issues that are part of his PTSD."  

In May 2012, the Veteran was provided a VA examination.  The clinical psychologist diagnosed the Veteran with PTSD and alcohol dependence which was in remission.  In her remarks section, she stated, "[a]t this time, [the Veteran] is not able to secure or maintain employment.  He is not stabilized on medications yet and he is still adjusting post-incarceration.  I do not think that he is permanently unemployable.  He is attending therapy regularly and working with treatment staff.  It is possible that in the future, he will be able to pursue school, if he decides, and gainful employment."  

The May 2012 VA examiner opined on the fact that the Veteran may not be considered permanently incapable of maintaining substantially gainful employment.  However, 38 C.F.R. § 4.16(a) does not include a permanence element that must be satisfied for entitlement to a TDIU rating.  Rather, permanent total disability is contemplated in 38 C.F.R. § 4.15.  Therefore, the May 2012 examiner's doubt regarding the Veteran's future ability to secure or follow substantially gainful employment offers little relevance to the present inquiry.  

Additionally, although the VA clinical psychologist stated in the May 2012 opinion that the Veteran may be able to return to school, the record does not support such a finding.  While he earned an associate degree before his 2008 deployment, after his return from his deployment to Iraq, the Veteran's college transcript shows that he administratively failed the fall semester at the university he was attending.  According to multiple statements by the Veteran, he experienced memory lapses and as a result of his PTSD, he began self-medicating with alcohol.  The Veteran's mother, whom he currently lives with, said in her October 2011 statement that, "he could not complete the semester due to his disability and was also working part time in the university dining hall but was fired for forgetting instructions."  Therefore, the Board finds that although the Veteran has attained an associate degree, he is unlikely to leverage that education to attain substantially gainful employment due to his service-connected PTSD at this time.  

Given the foregoing, the Board finds that the relevant medical evidence is supportive of a TDIU rating.  Three distinct VA medical providers opined that the Veteran is not able to secure or maintain substantially gainful employment as a result of his PTSD.

The Veteran has never secured or maintained substantially gainful employment.   Prior to his deployment to Iraq in May 2007, university transcripts reveal that he was a student and was serving in the National Guard.  In this regard, his April 2012 application for increased compensation shows that he has not had substantially gainful employment outside of his military service.  From an April 2010 statement from his dining hall employer, he earned $878.00 for five months of work.  He also worked as a landscaper for his mother earning $188.00 per month.  His April 2012 application for TDIU reveals that that his 12 month income prior to the application was $1,500.00.  The Board finds the Veteran's income level and occupational type, including work in a family business, qualifies as both general and facts found marginal employment.  38 C.F.R. § 4.16(a).  

The record also reveals that the Veteran has attempted to find employment in retail and food establishments but was unsuccessful.  In an April 2010 statement by the Veteran, he states that he applied to 10 positions upon his return from Iraq in 2008, including several police departments and retail businesses.  In September 2011, he applied but was unsuccessful in obtaining employment at a large retail chain.  In November 2011, he applied but was unsuccessful in obtaining employment at a restaurant in his area.  Finally, in January 2012 he applied but was unsuccessful in obtaining a position at another large retail store.  

Given the Veteran's limited work history, education level, and vocational attainment, the Board finds that the evidence demonstrates that he is unlikely to secure or maintain substantially gainful employment due to the limitations imposed by his service-connected PTSD. 


Accordingly, resolving reasonable doubt in favor of the Veteran, entitlement to a TDIU due to PTSD is granted, as of February 21, 2012.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


